DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2013/0115458 (hereinafter “Park”).Regarding claims 1-4 	Park teaches a sheath-core bicomponent fibers (composite fiber composed of a core and shell) (paragraph [0017]).  Park teaches the sheath-core bicomponent fibers is formed of a high-melting point core component and a low-melting point sheath the strength of the shell being higher than the strength of the core, the claimed properties are deemed to naturally flow from the structure in the prior art since the Park reference teaches a bicomponent fiber with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2002/0018895 (hereinafter “Pyzik”), as further evidenced by an article titled “Polymer Properties Database: Polyolefins (Polyalkenes)” by polymerdatabase.com (hereinafter “PDB”), and further in view of United States Patent Application Publication No. US 2002/0182953 (hereinafter Regarding claims 5-8	Pyzik teaches a concrete article (composite board) comprised of concrete having therein a reinforcing fiber (abstract), where the reinforcing fiber comprises at least two filaments bonded together and the filaments being comprised of a polymeric core, at least partially enveloped by a polymeric sheath (shell) comprised of a fusing-fraying polymer that has a lower melting temperature than the polymer core (paragraph [0012]), which corresponds to multiple composite fibers, where a melting temperature of the shell being lower than a melting temperature of the core. 	Pyzik teaches the sheath (shell) entirely covers the surface of the core polymer (paragraph [0039]), which corresponds to the shell formed around the core. 	Pyzik teaches the sheath (shell) is made from a polymer having a melting temperature that is at least 10°C lower than the core polymer melt temperature (paragraph [0043]).  Pyzik teaches the core polymer comprises a polyolefin, which is defined as including a polymer or copolymer of propylene (polypropylene copolymer or polypropylene homopolymer) (paragraphs [0027], [0028], and [0032]), and the sheath (shell) comprises an FF polymer made from a low density PE or LDPE, or an ethylene-styrene copolymer, among others (polyethylene copolymer or polyethylene homopolymer) (paragraphs [0041] – [0045]).  The melting point of polypropylene is known, as evidenced by PDB.  PDB teaches the melting point of polypropylene ranges from 160-180°C (page 2), which is identical to the claimed range.  Therefore, the melting temperature of the shell, which is required by Pyzik as being at least 10°C lower the strength of the shells being higher than the strength of the cores, the claimed properties are deemed to naturally flow from the structure in the prior art since the Pyzik reference teaches a bicomponent fiber with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112. 	Pyzik does not explicitly teach the concrete article (composite board) comprises multiple substrates, and multiple composite layers which are arranged alternately with the substrates, each composite layer composed of the cores of composite fibers and a coating body coating the cores, and the coating body attached to the adjacent substrate, wherein the composite layer is made of the shell and the core. 	Porter teaches a cementitious board comprising composite fabric reinforcements (composite layers) 18 and cementitious matrix material (substrate) 16 on either side of the composite fabric reinforcement layers 18 (abstract, paragraphs [0020] and [0021], and Figure 1), which corresponds to multiple substrates and multiple composite layers which are arranged alternately with the substrates.  Porter teaches the composite fabric reinforcements 18 includes a first component where a fiber preferably has a core and a polymeric sheath structure (paragraphs [0021] – [0023]), which corresponds to the composite layer is made of the shell and the core.  Porter teaches following formation, the mesh of the first component is heated to a temperature sufficient to fuse or sinter the fibers of the sheath such that they merge into an agglomerated, continuous, .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783